Citation Nr: 1721521	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-06 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left elbow condition, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1969 to October 1971, from February 1976 to November 1993.  Furthermore, the Veteran served in Southwest Asia from August 1990 to April 1991.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.

In his March 2011 substantive appeal, the Veteran requested a travel Board hearing at the RO.  In December 2011, the Veteran notified the RO that the desired to withdraw his request for a hearing.  As such, the Veteran's request for a hearing was withdrawn.

The Board remanded this matter in June 2014 for additional development.  The Board notes that the matter of service connection for glaucoma was part of that remand.  However, as service connection for glaucoma was granted in August 2016, that matter is no longer before the Board.  

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for an elbow condition to service connection for an elbow condition, to include osteoarthritis.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has degenerative joint disease of his left elbow.  

The Veteran's August 1993 service retirement physical notes a diagnosis of degenerative joint disease of the elbows.

The Veteran was afforded a VA examination in April 2016, with an addendum dated May 2016.  It was noted that the Veteran's service retirement examination noted mild degenerative joint disease of the elbows and fingers in August 1993.  The Veteran reported no pain in the left elbow joint.  Imaging studies were noted as showing degenerative or traumatic arthritis of the right elbow.  The examiner also noted three x-ray studies dated June 2007, March 2009, and June 2010.  It was noted that there is no current diagnosis regarding the left elbow.

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peak, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that, after reviewing VA treatment records, the three x-ray studies dated June 2007, March 2009, and June 2010, all indicate they are of the right elbow only.  As such, it is not clear from the April 2016 VA examination whether an x-ray was taken of the Veteran's left elbow to determine whether osteoarthritis was present.  For this reason, the Board finds that the April 2016 VA examination is inadequate for rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment 
records from April 2016 forward.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo a VA examination with an appropriate physician to determine the nature and etiology of the Veteran's claimed left elbow condition, to include osteoarthritis.

The examiner must review the Veteran's claim file and conduct an appropriate x-ray study, then provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed left elbow condition, to include osteoarthritis, had its clinical onset during active service or is related to any in-service disease, event, or injury.  

3.  After completing the requested actions, and any 
additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




